OFFICE   OFTHE   ATTORNEY     GENERALOFTEXAS
                          AUSTIN




Honorable WaryIn Rail
Fire fnmzranor cod88ioner
Board of Insurance CommIssIonerr     /      ~.'~ I:
Austin, Texas
Dear Sir:




                         '~E8o&gq,.iew~~aaagainst churoheo and
                          ihyday ~?I6001 bull&in&&

                         owl&&     r&eipt     0f      your   letter   0r
                                                        aa to whethar
                                              as ex offloio Sta.%a Fir0
                                                     the Tome Fire




        \ *Tba q$etlon   hae arieon whether ohurohas and
     &nd&&ohaol     Eduoatlonal Bulldlnge are eubjsot to
     tb& prmlelons   or theas artloler.
         L
           Tour opinion Ie requested a8 to whether these
     ar$ialar are applicable   to euoh bulldloSs.R
           Title 03 of' the Ravleod Clvll Statutes of Texas, coin-
pored of Article8  '3955-3972,. both lnoluslve,   Ir known a8 the
Biro Esoaps Lew. All euah srtlolea       are taken from House Bill
$lg;, Aots, 1923, Thirty-Eighth   Lsgltiture,    Chaptar 170, Pge
     .
                                                                      .
                                                                          773


Honorable      Marvin Hall, age 2


               Article     3956 thereof   reads:
            “For each hospital,    seminary, oollege,      academy,
      sohool house, dormitory,     hotel,   lodging house, agart-
      msnt house, rooming house, boarding house, house for
      the aocomodation of transient       guests,   lodge hall,
      theatre,   gubllo plaoe of amusement, or hall or plaoe
      used for public gatherings,      having a lot area in ex-
      oeaa of five    thousand square feet,     there shall be pro-
      vided one additional      adequate flrt, ercape for eaoh
      five thoumend square feet of such exoea~ or fraotlon
      thereof If suoh fraction     exoeeds    two thousand   aquare
      feet.*

           Article 3971 of the same title   provldee that the
state Fire &r8hal or other offloerrs named thsreln shall ln-
apclot all fire esoapea, extensions and addltlonr to tire QB-
cape8 aonstruetsd under the provisions    of such law.
             Since ohurohee and Sunday School buildings are not
speolflcally    mentioned in the not, your question la reoelred
into the proposition     of whether or not ohurohsa and Sunday
School Bulldlllga   oonstltute   e *. . . hall or plaoe used for
publlo gatherings.    . i W within the purview of Artlole  3956,
mpra .

          It is a matter of oommon knowledge that the pub110
generally is invited and enocureged to attend ohuroh and
Sunday School irrsspeotlra of membership ‘In the particular
ohurch.
               A reading
                      of iihe caption of the orlglml    act manl-
feats e legislativedesire     for the ereotlon and proper maln-
tenance of fire ssoapes adequate to properly protect human
lips in all buildings   of certain height and elze.     A reading
of that portion thereof,    now known as Arti     3936, sup=,
leads us to the oonalualon    that they were especially    oon-
cerned with the safety of persons assembled at public gather-
ings in buildings  of the dimensions presorlbed in Artiale
3956, suFa.
               It In our opinion that ohurohes and Sunday Sohool
eduoetlonal      buildlugs era balls or places used for pub110
                                                               774



Honorable   Mervin Hell,   Page 3


gatherings within the purvir+w of A~rtlole 3956, supra and
that you are charged by law with the enforoement of ihe
provisions of Title 63, supra.

                                        Yours very truly
                                    ATXJRWEY
                                           GENEIL4L
                                                  OF TEXAS




                                             Lloyd Armstrong
                                                   Asdstant


LA:AW




                     VEDOC';25, 1940
                                  I

               ATTORNEY
                      GENERAL
                            OP Tms